Citation Nr: 0012583	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.  An appeal has been taken from a September 1994 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Muskogee, Oklahoma, which denied entitlement to 
service connection for post-traumatic stress disorder.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in February 1999 when it was remanded for further 
development.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The veteran does not currently have post-traumatic stress 
disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  In this regard, 
pursuant to the February 1999 Board remand, the regional 
office in March 1999 asked the veteran to provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him since June 
1994 for a psychiatric disability.  However, the veteran did 
not provide the requested information.  Accordingly, the 
Board will base its decision on the evidence of record.  

I.  Background

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.  
His service records indicate that he served in the Republic 
of Vietnam from April to November 1968.  His military 
specialty was that of a heavy vehicle operator.  His units 
were the 670th Transportation Company and 24th Transportation 
Company.  

The veteran submitted a claim for VA disability benefits in 
June 1994.  He submitted a statement regarding various 
stressors experienced in Vietnam including observing a Korean 
officer shoot a captive Vietcong soldier, being involved in a 
firefight, killing two enemy personnel and learning of the 
death of a high school friend, Kenneth W. Skinner III, in 
June 1968 in Vietnam.  

VA outpatient treatment records were received by the regional 
office reflecting that the veteran was seen on several 
occasions from February to June 1994 for psychiatric 
problems.  An assessment of post-traumatic stress disorder 
was made.  

The veteran was afforded a VA psychiatric examination in 
August 1994.  The examiner noted that he reviewed the 
veteran's claims file as part of the veteran's evaluation.  
The veteran reported nervousness, headaches and depression 
since his military service.  It was indicated that he had 
been started on Prozac by his family physician for his 
depression and since that time he had had very little 
depression, nervousness or headaches.  It was reported that 
he infrequently dreamed and the dreams were not always 
related to Vietnam.  He denied any nightmares or flashbacks.  
It was reported that he had friends and apparently got along 
reasonably well with others.  The veteran appeared anxious 
and kept his hands tightly clenched.  It was indicated that 
his mood was not depressed but his affect was flattened.  The 
impression was dysthymia in remission.

The examiner commented that there was no evidence to support 
a diagnosis of post-traumatic stress disorder.  He stated 
that specific stressors were lacking and the veteran was not 
having significant intrusive thoughts.  

The regional office received records from Wendy Heller, M.D., 
reflecting treatment of the veteran from 1989 to 1994.  In 
May 1989 it was indicated that he had been having a sleep 
disturbance, eating disorder, and depression.  It was 
reported that he had suffered a long time from post Vietnam 
trauma complex.  In August 1994 Dr. Heller noted that the 
veteran had depression and post-traumatic stress syndrome.

During a June 1995 hearing at the regional office, the 
veteran again described the stressors reported in his earlier 
statement.  He indicated that he had never received the 
Combat Infantryman Badge even though he had been shot at on 
occasion and wound up having to shoot some people.  He 
reported that he had not received any combat awards or 
decorations.  

In June 1996 the U.S. Army and Joint Services Environmental 
Support Group (now U.S. Armed Services Center for Research of 
Unit Records) provided copies of operational reports of the 
Headquarters of the 24th and 670th Transportation Companies 
at Cam Ranh Bay from February to October 1968.  It was 
indicated that the incidents that the veteran described could 
not be documented.  

In July 1999 the veteran was afforded a VA psychiatric 
examination.  It was indicated that he had been divorced for 
the previous 10 years.  He had four children, the youngest of 
which was 23 years old.  He lived alone.  He had worked as a 
laborer at any type of work he could find for the previous 20 
years.  Prior to that he worked for 12 years at an Air Force 
base until 1979.  The examiner noted that the veteran's 
claims file was available for review and that the veteran had 
served in Vietnam.  

It was stated that, in August 1994, his family physician, Dr. 
Heller, had prescribed Prozac for him and also Valium.  He 
currently was not on any medication except for aspirin.  He 
denied any alcohol or drug abuse at the current time.  
 
His subjective symptoms were related to his distress which he 
experienced upon returning from Vietnam.  It was stated that 
he had been drafted and had been subjected to combat 
experience.  When he returned from Vietnam, he began drinking 
heavily and getting into fights.  He had been charged on 
several occasions for assault and battery.  He had had 
difficulty adjusting and assimilating into society.  He also 
had severe depression and severe anxiety.  However, over a 
period of time those symptoms subsided.  His depression was 
not nearly as severe as it used to be.  He had had suicidal 
ideation in the past, but had not had any suicidal ideation 
for several years.  The only residual symptom that he had was 
minor anxiety and nervousness.  His sleep was fairly 
satisfactory but he was an extremely light sleeper and only 
slept 6 or 7 hours a night.  He rarely had nightmares at the 
current time.  He had no flashbacks at the current time.  He 
had no intrusive thoughts or obsessions relating to his 
combat experiences.  He could currently watch war movies.  He 
felt that all of the troubles that he had after his return 
from Vietnam were related to his traumatic experiences which 
he attempted to alleviate by heavy drinking and with the use 
of marijuana.  

On mental status examination, the veteran's affect was 
euthymic.  He was coherent and in contact with reality.  He 
related well to the examiner.  He was cordial and friendly.  
He was noted to be easily startled.  He had no suicidal or 
homicidal ideation at the current time.  He felt that he was 
fairly content with himself.  He had no explosive episodes 
unless he was startled and scared by people who surprised him 
or blindsided him.  He did become sensitive and had 
flashbacks and anxiety when he heard helicopter sounds.  He 
avoided people and stayed away from people.  His memory, 
insight and judgment were fair.  

Diagnoses were made of dysthymic disorder and chronic 
post-traumatic stress disorder-like features giving the 
impression that he did suffer from post-traumatic stress 
disorder for a number of years but that he currently had only 
residual symptoms and had improved considerably.  

The veteran was scheduled for another VA psychiatric 
examination in July 1999 but did not report for the 
examination.  

VA outpatient treatment records were received by the regional 
office reflecting that the veteran was observed and treated 
on a number of occasions in 1994 and 1995 for psychiatric 
problems.  The assessment was post-traumatic stress disorder 
with depression. 

The veteran was again afforded a VA psychiatric examination 
in December 1999.  It was noted that he had served in the 
U.S. Army and had been stationed in Vietnam.  The veteran 
stated that he worked as a truckdriver for transportation 
companies while in Vietnam.  He reported that he was in 
combat on two occasions.  When the examiner asked him to 
describe those experiences, he declined to do so.  He also 
stated that he did not have post-traumatic stress disorder.  

The veteran denied having any dreams about Vietnam.  He 
stated that he had not dreamed about Vietnam for many years.  
He related that he thought about Vietnam on occasion but not 
very often.  He stated that he did not like to talk about 
Vietnam and he avoided places and things that might arouse 
recollections of Vietnam.  He reported that he did not trust 
people.  He stated that he slept fairly well on most nights 
but on occasion had difficulty sleeping at night.  He had 
outbursts of anger.  He had an exaggerated startle reflex.  
Helicopters really upset him.  He stated that he also became 
anxious around groups of people.  He stated that he avoided 
talking with people about Vietnam.  He avoided fireworks and 
avoided war movies.  He stated that he basically stayed at 
home and did not trust people.  He related that he slept 
often to avoid thinking about Vietnam.  He reported that he 
was occasionally irritable and had outbursts of anger.  He 
had an exaggerated startle reflex.  

The veteran stated that he was currently working in a plastic 
manufacturing plant and had been doing that for the previous 
year.  He related that he had had multiple jobs before that 
one.  

On mental status examination, the veteran appeared to be very 
angry.  He declined to talk about any of the pertinent parts 
of his history in Vietnam that might influence his being 
diagnosed with post-traumatic stress disorder.  His thought 
processes were of normal rate and rhythm and there was no 
loosening of associations or flights of ideas.  There were no 
hallucinations or delusions noted.  The veteran was not 
suicidal or homicidal.  He was oriented in all spheres and 
his memory was good.  

The examiner commented that he basically agreed with the 
examiner who conducted the July 1999 VA psychiatric 
examination that the veteran did not have post-traumatic 
stress disorder at the current time.  He noted that the 
veteran stated that he did not have that condition.  The 
veteran stated that he had not been treated for 
post-traumatic stress disorder for over two years.  The 
assessments were dysthymia and antisocial traits.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In this case, the veteran's service medical records reflect 
no complaints or findings regarding a psychiatric condition.  
Psychiatric disabilities, variously diagnosed, were initially 
medically demonstrated many years following the veteran's 
separation from military service.  

The veteran has maintained that service connection should be 
established for post-traumatic stress disorder since he was 
exposed to various stressors during service including being 
involved in a firefight and killing two enemy personnel.  

There are of record a number of VA outpatient treatment 
records reflecting treatment of the veteran for psychiatric 
problems during 1994 and 1995.  The diagnoses have included 
post-traumatic stress disorder with depression.  The 
veteran's family physician, Dr. Heller, also reported in May 
1989 and April 1994 that the veteran had post Vietnam trauma 
complex.  However, most of the VA outpatient records, and 
none of Dr. Heller's records, indicate upon which if any in-
service stressors the findings of post-traumatic stress 
disorder were based upon.  Furthermore none of these 
outpatient records have indicated that the veteran's medical 
history had been reviewed.  The Board finds that the VA 
psychiatric examinations reports, made for the express 
purpose of determining whether or not the veteran experienced 
post-traumatic stress disorder, to be more probative.  The 
veteran was provided VA psychiatric examinations in August 
1994, July 1999 and December 1999.  Each of the examiners 
noted that they had reviewed the veteran's medical history 
prior to examining the veteran.  After thorough examinations 
of the veteran, none of these examiners found the veteran to 
currently have post-traumatic stress disorder.  On the 
December 1999 examination, the veteran denied having any 
current dreams about Vietnam and stated that he did not have 
post-traumatic stress disorder.  The examiner commented that 
he basically agreed with the examiner who conducted the July 
1999 VA examination that the veteran did not have 
post-traumatic stress disorder at the current time.  Since 
the most probative evidence of record indicates that the 
veteran does not currently experience post-traumatic stress 
disorder, and since a determination of service connection 
requires a finding of the existence of a current disability, 
service connection for post-traumatic stress disorder is not 
warranted.

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
June 1995 hearing on appeal; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material matter.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	ROBERT E. P. JONES 
	Acting Member, Board of Veterans' Appeals




 


